Order directing appellants to issue a certificate permitting the eviction of a tenant from dwelling premises reversed on the law and the facts, without costs, and the petition dismissed, without costs. In our opinion the need of respondent for the dwelling- quarters for his own use and occupancy was self-created. After respondent had procured an eviction certificate from the Office of Price Administration and at about the time of the pendency of summary proceedings in the Municipal Court for possession of the apartment in question, another apartment in the premises became vacant and it does not appear in this record that respondent’s need could not have been satisfied by availing hmself of the vacant apartment. Under such circumstances, appellants’ denial of an eviction certificate is a proper exercise of discretion, and relief from a self-created hardship should not be granted by the court. (Cf. Matter of Holy Sepulchre Cem. v. Board of Appeals of Town of Greece, 271 App. Div. 33.) Carswell, Acting P. J., Johnston, Nolan, Sneed and Wenzel, JJ., concur.